Gaynor, J.:
The son James having died since/the death of the testator, the question is what becomes of his share of the income and of the corpus. The will leaves the entire residuary estate to the executors in trust during the lives of the two daughters. The trust is to cplleet the income, and pay the net thereof as follows, viz.: To the wife $1,800 a year in lieu of dower, and the rest share and share alike to the said two daughters and three sons, or those of them who survive the testator, and the issue of any who do not so survive; and also the share of any of them who may die aftervrards before the expiration of the trust, to his or her issue.
There is no provision as to what is to be done with the income of one who dies without issue after the death of the testator and during the trust.
A like question arises in respect of the corpus. The will is (following the trust provision) that “ Upon the death of my two daughters Mary and Regina, I give, devise and bequeath the entire estate of Avhich I may die seized, entitled *9to or possessed,” to the issue, respectively, of the said two daughters; and to the said three sons, or the issue of any of them who shall have previously died leaving issue; “ hereby excluding my grandchild Charles Egan, or his issue, from any participation in the division of my residuary estate.”
Here there is no provision as to what is to become of the share of a daughter or. son who dies without issue whether after or before the testator.
The claim of the plaintiff and of the grandson Charles Egan (who was left nothing) is that as to such a case the testator died intestate in respect both of the income and the corpus; that of the surviving sons and daughters is that by the will the share both of income and of corpus of the deceased son goes to them and their issue, the share of the corpus to remain in the trust and be divided as part and parcel of the residuary at the end of the trust.
The intention of the testator that there should he no case of intestacy in the distribution of the corpus was beyond doubt. He gives and bequeaths his “ entire estateand also takes care to express his purpose to exclude his grandchild from the division at the end of the trust, which he would necessarily participate in in case of any intestacy.
But the trouble is that there are no words of bequest or devise, either express or hy implication or construction, on which to now base and carry out such intention. That the testator thought he was avoiding any intestacy is not enough; his words must be given their just meaning and limit, and beyond that he has not spoken. The line of any child failing, there is no bequest or devise of his or her share collaterally. The testator based the final division on each son being then alive or represented hy issue, so as to exclude the grandson from participating, and this has failed. And if remainders were vested in the sons by the will, the grandson would not be excluded from the division in the case of a son dying without issue, for he would be one of the heirs of such son. There is therefore no reason for resorting to a forced construction to vest remainders in the sons.
But if there be by the will a vested remainder of one-fifth of the corpus in each of the three sons, it was subject to be *10divested on his death without issue before the end of the trust and the division of the estate; for the words “ or to the issue of either of said sons, if they shall have previously died leaving issue ”, plainly refer to a death at any time previous to such division. To refer the word “ previously” to a death occurring’ in the life time of the testator, only, after the general rule, would seem to do violence to the plain meaning of the context, which rises above all artificial rules (Mead v. Maben, 131 N. Y. 255; Stokes v. Weston, 142 N. Y. 433; Benson v. Corbin, 145 N. Y. 351). I speak with reserve, for the decisions of our highest court on this head from Moore v. Lyons (25 Wend. 119) to Matter of Tompkins (154 N. Y. 634), Connelly v. O’Brien (166 N. Y. 406) and Dougherty v. Thompson (167 N. Y. p. 483), vary. Such general rule has been applied to cases that seem as clearto the contrary as the present case, and rejected in eases not so clear, with the iijea, it would seem, of doing justice in each case.
But the corpus does not seem to vest in remainder at all during the trust. On the contrary, the whole estate is vested in the trustees (Delafield v. Shipman, 103 N. Y. 463; Howland v. Clendenin, 134 N. Y. 305). The case of Matter of Tompkins to the contrary seems an extreme one.
The will having limited the succession in respect of each . of the five children to issue, there is intestacy in the case of the deceased son James for lack of issue, in respect of both the trust income and the corpus.
Judgment accordingly.